Exhibit 10.30

AMENDMENT AND WAIVER TO LOAN AGREEMENT

THIS AMENDMENT AND WAIVER TO LOAN AGREEMENT (this “Amendment”) is effective as
of May 14, 2013, among Southern Health Corporation of Houston, Inc., a Georgia
corporation (“Borrower”), MedCare South, LLC, a Georgia limited liability
company (f/k/a SunLink HealthCare, LLC) (“MedCare South”), SunLink Health
Systems, Inc., an Ohio corporation (“SunLink” and, together with MedCare South,
“Guarantors”) and the Stillwater National Bank and Trust Company (“Lender”).

PRELIMINARY STATEMENTS

A. Borrower and Lender are parties to the Working Capital Loan Agreement, dated
July 5, 2012 (as amended from time to time, the “Loan Agreement”).

B. Capitalized terms used in this Amendment have the meanings given to them in
the Loan Agreement.

C. Borrower has requested that Lender waive certain of Borrower’s defaults under
the Loan Agreement and amend the Loan Agreement, all as more particularly
described in this Amendment.

D. Lender has agreed to such waivers and amendments, subject to the satisfaction
of certain conditions, all as more particularly described in this Amendment.

E. Each of the Guarantors is party to a Guaranty Agreement, dated the date of
the Loan Agreement (each, a “Guaranty Agreement”), pursuant to which such
Guarantor has guaranteed the obligations of Borrower under the Loan Agreement.

F. Each of the Guarantors desires to ratify and reaffirm the Guaranty Agreement
to which it is a party.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows.

1. Amendments to Loan Agreement.

a. Amendment to Section 10.6.1. Subject to the other terms and conditions of
this Amendment, Section 10.6.1 of the Loan Agreement is hereby amended by
deleting it in its entirety and replacing it as follows:

“Borrower will maintain a Debt Service Coverage Ratio of at least 2.00:1.00. The
ratio will be tested quarterly commencing with the fiscal quarter ending
September 30, 2012 and subsequently as of the last day of



--------------------------------------------------------------------------------

every third month thereafter. “Debt Service Coverage Ratio” means (i) Borrower’s
net earnings, plus interest expense, plus depreciation expense, plus
amortization expense, plus income tax expense, plus Permitted Affiliate
Management Fees, less EHR Payments, all for the immediately preceding one fiscal
quarter, divided by (ii) Borrower’s scheduled principal payments on term debt,
plus scheduled capital lease payments for the succeeding one fiscal quarter plus
interest expense for the immediately preceding one fiscal quarter. The number of
fiscal quarters used in each component of the ratio shall increase by one for
each subsequent testing period, up to a maximum of four fiscal quarters, at
which time the Debt Service Coverage Ratio shall thereafter be tested on a four
quarter basis.

b. Amendment to Section 10.6.2. Subject to the other terms and conditions of
this Amendment, Section 10.6.2 of the Loan Agreement is hereby amended by
deleting it in its entirety and replacing it as follows:

“Borrower will maintain a Fixed Charge Coverage Ratio of at least 1.25 to 1.00
during the term of the Mortgage Note and all renewals and modifications thereof.
The ratio will be tested quarterly commencing with the fiscal quarter ending
September 30, 2012 and subsequently as of the last day of every third month
thereafter. The term “Fixed Charge Coverage Ratio” means (i) Borrower’s net
earnings, plus interest expense, plus depreciation expense, plus amortization
expense, plus income tax expense, plus Permitted Affiliate Management Fees, less
EHR Payments, all for the immediately preceding one fiscal quarter, divided by
(ii) Borrower’s scheduled principal payments on term debt, plus scheduled
capital lease payments for the succeeding one fiscal quarter plus interest
expense for the immediately preceding one fiscal quarter plus distributions to
Healthcare and Net Intercompany Funding (excluding distributions and
intercompany funding from EHR Payments), all for the preceding one fiscal
quarter. The number of fiscal quarters used in each component of the ratio shall
increase by one for each subsequent testing period, up to a maximum of four
fiscal quarters, at which time the Fixed Charge Coverage Ratio shall thereafter
be tested on a four quarter basis. “Net Intercompany Funding” means (x) the
change in receivables from Affiliates during the test period less (y) the change
in payables to Affiliates (excluding changes in Ordinary Affiliate Indebtedness)
during the test period.”

c. Amendment to Section 10.6.3. Subject to the other terms and conditions of
this Amendment, Section 10.6.3 of the Loan Agreement is hereby amended by
deleting it in its entirety and replacing it as follows:

“Borrower shall maintain not less than 10 Days Cash on Hand. “Days Cash on Hand”
means (i) Borrower’s unrestricted cash assets reported on Borrower’s balance
sheet plus the balance available to be advanced to



--------------------------------------------------------------------------------

Borrower under the Working Capital Note as of the test date divided by
(ii) Borrower’s operating expenses, excluding depreciation, for the immediately
preceding four quarters divided by 365. Liquidity will be tested quarterly
commencing with the fiscal quarter ending September 30, 2012 and subsequently as
of the last day of every third month thereafter.”

d. Amendment to Section 10.29. Subject to the other terms and conditions of this
Amendment, Section 10.29 of the Loan Agreement is amended:

i. by deleting clause (i) thereof and replacing it as follows: “(i) make any
intercompany loans, except with the prior written consent of Lender”; and

ii. by re-designating clauses (x), (y) and (z) of clause (ii) thereof as clauses
(v), (w) and (x) and adding new clauses (y) and (z) as follows: “(y) Borrower
shall not be in default in the payment of any other indebtedness; and (z) Lender
shall have provided its written consent to such dividend.”

e. Amendment to Schedule 10.7. Subject to the other terms and conditions of this
Amendment, Schedule 10.7 (Compliance Certificate) of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with Exhibit A to
this Amendment.

2. Waiver.

a. Existing Default. Borrower acknowledges that Borrower failed to comply with
the covenant set forth in Section 10.6.1 of the Loan Agreement (Debt Service
Coverage Ratio) for the reporting period ending December 31, 2012 (the “Existing
Default”).

b. Waiver. Subject to the terms and conditions of this Amendment, Lender hereby
waives the Existing Default.

c. Limitation on Waiver. The waiver set forth in Section 2(b) is limited
precisely as written and relates solely to the Existing Default. Nothing in this
Amendment shall be deemed to (a) waive compliance by Borrower or any Guarantor
with any other provision of the Loan Agreement or other Loan Documents or
(b) prejudice any right or remedy that Lender may have, now or in the future,
under the Loan Agreement or any other Loan Document.

3. Conditions Precedent.

a. Representations and Warranties. Each of the representations and warranties of
Borrower and the Guarantors in the Loan Documents shall be true and correct as
of the date of this Amendment except for any representation or warranty made as
of a date certain, in which event such representation or warranty shall be true
as of such date.



--------------------------------------------------------------------------------

b. Documents. Lender shall have received (i) this Amendment, duly executed by
the parties hereto, (ii) the duly executed Amendment and Waiver to Loan
Agreement, dated the date of this Amendment, made with respect to the mortgage
loan agreement between Borrower and Lender, and (iii) any other document,
certificate or instrument that Lender reasonably requires in connection
herewith.

4. Ratification and Release.

a. Confirmation and Ratification. Borrower and Guarantors confirm and agree that
each pledge, assignment, security interest, lien or other encumbrance made by
Borrower and Guarantors in favor of Lender under any Loan Document is hereby
ratified and confirmed in all respects. Borrower and each Guarantor each
acknowledges and confirms the validity and enforceability of all Loan Documents
to which it is a party. Borrower and each Guarantor represents and warrants to
Lender that such party has no right of offset, defense or counterclaim to the
payment or performance of the Loans or any of its other obligations under any of
the Loan Documents to which it is a party.

b. MedCare South. Without limiting the generality of Section 4(a), MedCare South
acknowledges that its prior name was SunLink Healthcare, LLC, and MedCare South
confirms and ratifies its obligations under its Guaranty Agreement and each
other Loan Document to which it is a party. Borrower and SunLink each
acknowledge the foregoing.

c. Release. In consideration of the accommodations granted by Lender in this
Amendment, each Borrower and Guarantor hereby forever waives, releases and
discharges Lender and its successors, assigns, directors, officers, members,
managers, employees, agents, attorneys and other representatives (the “Lender
Parties”), and indemnifies and holds harmless Lender and the Lender Parties
from, any and all claims (including, without limitation, cross-claims,
counterclaims, rights of setoff and recoupment), causes of action, demands,
suits, costs, expenses and damages that it now has or hereafter may have, of
whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity, including all actions
that arise under or relate to the Loan Documents, this Amendment, any document,
instrument or certificate executed in connection with the foregoing, any action
or omission of Lender or any of the Lender Parties in connection with the
foregoing, or any person’s rights or obligations thereunder based in whole or in
part on facts, whether or not known, existing on or prior to the date of this
Amendment. Borrower acknowledges and agrees that all actions of Lender with
respect to the Loan Documents and the transactions contemplated thereby on or
prior to the date of this Amendment have been in good faith and in accordance
with the Loan Documents and applicable law.

5. Representations and Warranties. The Borrower and Guarantors, jointly and
severally, represent and warrant to Lender as follows:

a. This Amendment is not being made or entered into with the actual intent to
hinder, delay or defraud any entity or person.



--------------------------------------------------------------------------------

b. No action or proceeding, including, without limitation, a voluntary or
involuntary petition for bankruptcy, has been instituted by or against Borrower
or either Guarantor.

c. Borrower and each Guarantor each has full power and authority to enter into,
execute, deliver, and perform this Amendment, and the foregoing does not violate
any contractual or other obligation by which such person is bound. The
execution, delivery and performance of this Amendment have been authorized by
all requisite organizational action of each such person.

d. This Amendment constitutes the valid and legally binding obligation of
Borrower and each Guarantor, enforceable in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance and other laws
affecting creditors’ rights generally and to general equitable principles.

e. The representations and warranties of Borrower and each Guarantor in the Loan
Agreement and the other Loan Documents are true and correct as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such date.

6. Miscellaneous.

a. Effect on Loan Documents. Except as set forth in this Amendment, the Loan
Agreement and the Loan Documents shall not be deemed amended, waived or
otherwise modified by this agreement and shall remain in full force and effect.

b. Fees and Expenses. Borrower shall pay, as and when billed by Lender, all
fees, costs, and expenses (including, without limitation, fees and expenses for
Lender’s legal counsel, and for appraisers, engineering consultants, and
environmental and other consultants) paid or incurred by Lender in connection
with the negotiation of this Amendment, or in connection with the actions
contemplated by this Amendment.

c. Voluntary Agreement. Borrower and each Guarantor jointly and severally
represent and warrant to Lender that (a) Borrower and each Guarantor has had the
opportunity to be represented by legal counsel of their choice and to consult
with such counsel regarding this Amendment, (b) Borrower and each Guarantor are
fully aware of the terms and provisions contained herein and of their effect,
and (c) Borrower and each Guarantor have voluntarily and without coercion or
duress of any kind entered into this Amendment.

d. Integration. This Amendment constitutes the entire agreement concerning the
subject matter hereof, and it supersedes any prior or contemporaneous oral or
written representations, statements, understandings, or agreements concerning
the subject matter of this Amendment.

e. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.



--------------------------------------------------------------------------------

f. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Oklahoma, without giving effect to the
principles of conflicts of law.

g. Headings. All headings in this Amendment are for convenience only and shall
not be used to interpret any term or provision of this Amendment.

h. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one agreement. The parties hereto agree that their electronically
transmitted signatures on this Amendment shall have the same effect as manually
transmitted signatures.

i. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR RELATING TO THIS
AMENDMENT, ANY LOAN DOCUMENTS OR ANY AMENDMENT, INSTRUMENT, DOCUMENT, OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), ACTIONS OF ANY OF THE PARTIES HERETO, OR
ANY OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AMENDMENT OR ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN, OR
HAS HAD THE OPPORTUNITY TO BE, REPRESENTED IN THE SIGNING OF THIS AMENDMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. EACH
PARTY HERETO FURTHER ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THE MEANING
OF THIS WAIVER.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:     SOUTHERN HEALTH CORPORATION OF HOUSTON, INC.     By:         Name:
        Title:     GUARANTORS:     MEDCARE SOUTH, LLC     By:         Name:    
    Title:         SUNLINK HEALTH SYSTEMS, INC.     By:         Name:        
Title:     LENDER:     STILLWATER NATIONAL BANK AND TRUST COMPANY     By:      
  Name:         Title:    